Exhibit 10.1

KOPIN CORPORATION

2001 EQUITY INCENTIVE PLAN, AS AMENDED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.  

Purpose

   1 2.  

Definitions

   1 3.  

Term of the Plan

   3 4.  

Stock Subject to the Plan

   3 5.  

Administration

   3 6.  

Authorization and Eligibility

   3 7.  

Specific Terms of Awards

   4 8.  

Adjustment Provisions

   7 9.  

Settlement of Awards

   8 10.  

Reservation of Stock

   10 11.  

No Special Employment or Other Rights

   10 12.  

Nonexclusivity of the Plan

   10 13.  

Termination and Amendment of the Plan

   10 14.  

Notices and Other Communications

   10 15.  

Governing Law

   11



--------------------------------------------------------------------------------

KOPIN CORPORATION

2001 EQUITY INCENTIVE PLAN, AS AMENDED

 

  1. Purpose

This Plan is intended to encourage ownership of Common Stock by employees,
consultants and directors of Kopin Corporation (the “Company”) and its
Affiliates and to provide additional incentive for them to promote the success
of the Company’s business. The Plan is intended to be an incentive stock option
plan within the meaning of Section 422 of the Code, but not all Awards are
required to be Incentive Options.

 

  2. Definitions

As used in this Plan, the following terms shall have the following meanings:

2.1. Accelerate, Accelerated, and Acceleration, when used with respect to an
Option, means that as of the time of reference the Option will become
exercisable with respect to some or all of the shares of Common Stock for which
it was not then otherwise exercisable by its terms, and, when used with respect
to Restricted Stock, means that the Risk of Forfeiture otherwise applicable to
the Stock shall expire with respect to some or all of the shares of Restricted
Stock then still otherwise subject to the Risk of Forfeiture.

2.2. Acquisition means a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions, unless securities
possessing more than 50% of the total combined voting power of the survivor’s or
acquirer’s outstanding securities (or the securities of any parent thereof) are
held by a person or persons who held securities possessing more than 50% of the
total combined voting power of the Company immediately prior to that
transaction.

2.3. Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.

2.4. Award means any grant or sale pursuant to the Plan of Options, Restricted
Stock or Stock Grants.

2.5. Award Agreement means an agreement between the Company and the recipient of
an Award, setting forth the terms and conditions of the Award.

2.6. Board means the Company’s Board of Directors.

2.7. Change of Control means any of the following transactions:

(a) any Acquisition, or

(b) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended and in effect from time to
time), other than the Company or an Affiliate, directly or indirectly acquires
beneficial ownership (determined pursuant to Securities and Exchange Commission
Rule 13d-3 promulgated under the said Exchange Act) of securities possessing
more than 50% of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders that the Board does not recommend such stockholders to accept, or

(c) over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals who
either (A) have been Board members continuously since the beginning of that
period, or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in the
preceding clause (A) who were still in office at the time that election or
nomination was approved by the Board.

 

1



--------------------------------------------------------------------------------

2.8. Code means the Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto, and any regulations issued from time to time
thereunder.

2.9. Committee means any committee of the Board delegated responsibility by the
Board for the administration of the Plan, as provided in Section 5 of the Plan.
For any period during which no such committee is in existence “Committee” shall
mean the Board and all authority and responsibility assigned to the Committee
under the Plan shall be exercised, if at all, by the Board.

2.10. Common Stock or Stock means common stock, par value $0.01 per share, of
the Company.

2.11. Company means Kopin Corporation, a corporation organized under the laws of
the State of Delaware.

2.12. Grant Date means the date as of which an Option is granted, as determined
under Section 7.1(a).

2.13. Incentive Option means an Option which by its terms is to be treated as an
“incentive stock option” within the meaning of Section 422 of the Code.

2.14. Market Value means the value of a share of Common Stock on any date as
determined by the Committee.

2.15. Nonstatutory Option means any Option that is not an Incentive Option.

2.16. Option means an option to purchase shares of Common Stock.

2.17. Optionee means a Participant to whom an Option shall have been granted
under the Plan.

2.18. Participant means any holder of an outstanding Award under the Plan.

2.19. Plan means this 2001 Equity Incentive Plan of the Company, as amended from
time to time, and including any attachments or addenda hereto.

2.20. Restricted Stock means a grant or sale of shares of Common Stock to a
Participant subject to a Risk of Forfeiture.

2.21. Restriction Period means the period of time, established by the Committee
in connection with an Award of Restricted Stock, during which the shares of
Restricted Stock are subject to a Risk of Forfeiture described in the applicable
Award Agreement.

2.22. Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock, including a right in the Company to reacquire the
Shares at less than their then Market Value, arising because of the occurrence
or non-occurrence of specified events or conditions.

2.23. Stock Grant means the grant of shares of Common Stock not subject to
restrictions or other forfeiture conditions.

2.24. Stockholders’ Agreement means any agreement by and among the holders of at
least a majority of the outstanding voting securities of the Company and setting
forth, among other provisions, restrictions upon the transfer of shares of Stock
or on the exercise of rights appurtenant thereto (including but not limited to
voting rights).

2.25. Ten Percent Owner means a person who owns, or is deemed within the meaning
of Section 422(b)(6) of the Code to own, stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
Affiliate). Whether a person is a Ten Percent Owner shall be determined with
respect to an Option based on the facts existing immediately prior to the Grant
Date of the Option.

 

2



--------------------------------------------------------------------------------

  3. Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the earlier of the adoption of the Plan by the Board or approval
of the Plan by the Company’s stockholders. Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan. Awards of Incentive Options granted prior to stockholder approval of the
Plan are expressly conditioned upon such approval, but in the event of the
failure of the stockholders to approve the Plan shall thereafter and for all
purposes be deemed to constitute Nonstatutory Options.

 

  4. Stock Subject to the Plan

At no time shall the number of shares of Common Stock issued pursuant to or
subject to outstanding Awards granted under the Plan exceed 5,350,000 shares of
Common Stock; subject, however, to the provisions of Section 8 of the Plan. For
purposes of applying the foregoing limitation, if any Option expires,
terminates, or is cancelled for any reason without having been exercised in
full, or if any Award of Restricted Stock is forfeited by the recipient, the
shares not purchased by the Optionee or forfeited by the recipient shall again
be available for Awards to be granted under the Plan. Shares of Common Stock
issued pursuant to the Plan may be either authorized but unissued shares or
shares held by the Company in its treasury.

 

  5. Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to a director or executive officer or
officers the authority to grant Awards hereunder to employees who are not
officers, and to consultants, in accordance with such guidelines as the
Committee shall set forth at any time or from time to time. Subject to the
provisions of the Plan, the Committee shall have complete authority, in its
discretion, to make or to select the manner of making all determinations with
respect to each Award to be granted by the Company under the Plan including the
employee, consultant or director to receive the Award and the form of Award. In
making such determinations, the Committee may take into account the nature of
the services rendered by the respective employees, consultants, and directors,
their present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant to hereto. Notwithstanding the
foregoing, except in conjunction with a corporate transaction involving the
Company, including without limitation a transaction described in Section 8
hereof, the terms of outstanding Awards may not be amended to reduce the
exercise price of outstanding Options or cancel outstanding Options in exchange
for cash, other awards or Options with an exercise price that is less than the
exercise price of the original Option without stockholder approval.

 

  6. Authorization and Eligibility

The Committee may grant from time to time and at any time prior to the
termination of the Plan one or more Awards, either alone or in combination with
any other Awards, to any employee of or consultant to one or more of the Company
and its Affiliates or to non-employee member of the Board or of any board of
directors (or similar governing authority) of any Affiliate. However, only
employees of the Company, and of any parent or

 

3



--------------------------------------------------------------------------------

subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option. Further, in no event shall the number of shares of Common Stock covered
by Options or other Awards granted to any one person in any one calendar year
exceed 25% of the aggregate number of shares of Common Stock subject to the
Plan.

Each grant of an Award shall be subject to all applicable terms and conditions
of the Plan (including but not limited to any specific terms and conditions
applicable to that type of Award set out in the following Section), and such
other terms and conditions, not inconsistent with the terms of the Plan, as the
Committee may prescribe. No prospective Participant shall have any rights with
respect to an Award, unless and until such Participant has executed an agreement
evidencing the Award, delivered a fully executed copy thereof to the Company,
and otherwise complied with the applicable terms and conditions of such Award.

 

  7. Specific Terms of Awards

7.1. Options.

(a) Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.

(b) Exercise Price. The price at which shares of Common Stock may be acquired
under each Incentive Option shall be not less than 100% of the Market Value of
Common Stock on the Grant Date, or not less than 110% of the Market Value of
Common Stock on the Grant Date if the Optionee is a Ten Percent Owner. The price
at which shares may be acquired under each Nonstatutory Option shall not be so
limited solely by reason of this Section.

(c) Option Period. No Incentive Option may be exercised on or after the tenth
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date if the Optionee is a Ten Percent Owner. The Option period under each
Nonstatutory Option shall not be so limited solely by reason of this Section.

(d) Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.

(e) Termination of Association with the Company. Unless the Committee shall
provide otherwise with respective to any Option, if the Optionee’s employment or
other association with the Company and its Affiliates ends for any reason,
including because of the Optionee’s employer ceasing to be an Affiliate, any
outstanding Option of the Optionee shall cease to be exercisable in any respect
not later than 90 days following that event and, for the period it remains
exercisable following that event, shall be exercisable only to the extent
exercisable at the date of that event. Military or sick leave or other bona fide
leave shall not be deemed a termination of employment or other association,
provided that it does not exceed the longer of ninety (90) days or the period
during which the absent Optionee’s reemployment rights, if any, are guaranteed
by statute or by contract.

(f) Transferability. Except as otherwise provided in this subsection (f),
Options shall not be transferable, and no Option or interest therein may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. All of a
Participant’s rights in any Option may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of a Nonstatutory Option,
provide that such Option may be transferred by the recipient to a family member;
provided, however, that any such transfer is

 

4



--------------------------------------------------------------------------------

without payment of any consideration whatsoever and that no transfer of an
Option shall be valid unless first approved by the Committee, acting in its sole
discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
employee’s household (other than a tenant or employee), a trust in which the
foregoing persons have more than fifty (50) percent of the beneficial interests,
a foundation in which the foregoing persons (or the Participant) control the
management of assets, and any other entity in which these persons (or the
Participant) own more than fifty (50) percent of the voting interests.

(g) Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 14, specifying the number of
shares with respect to which the Option is then being exercised. The notice
shall be accompanied by payment in the form of cash or check payable to the
order of the Company in an amount equal to the exercise price of the shares to
be purchased or, if the Committee had so authorized on the grant of an Incentive
Option or on or after grant of an Nonstatutory Option (and subject to such
conditions, if any, as the Committee may deem necessary to avoid adverse
accounting effects to the Company) by delivery to the Company of:

(i) shares of Common Stock having a Market Value equal to the exercise price of
the shares to be purchased, or

(ii) the Optionee’s executed promissory note in the principal amount equal to
the exercise price of the shares to be purchased and otherwise in such form as
the Committee shall have approved.

If the Stock is then currently traded on an established market, payment of any
exercise price may also be made through and under the terms and conditions of
any formal cashless exercise program authorized by the Company entailing the
sale of the Stock subject to an Option in a brokered transaction (other than to
the Company). Receipt by the Company of such notice and payment in any
authorized or combination of authorized means shall constitute the exercise of
the Option. Within thirty (30) days thereafter but subject to the remaining
provisions of the Plan, the Company shall deliver or cause to be delivered to
the Optionee or his agent a certificate or certificates for the number of shares
then being purchased. Such shares shall be fully paid and nonassessable.

(h) Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Common Stock for which the Option first becomes exercisable in a
calendar year do not have an aggregate Market Value (as of the date of the grant
of the Option) in excess of the “current limit”. The current limit for any
Optionee for any calendar year shall be $100,000 minus the aggregate Market
Value at the date of grant of the number of shares of Common Stock available for
purchase for the first time in the same year under each other Incentive Option
previously granted to the Optionee under the Plan, and under each other
incentive stock option previously granted to the Optionee under any other
incentive stock option plan of the Company and its Affiliates, after
December 31, 1986. Any shares of Common Stock which would cause the foregoing
limit to be violated shall be deemed to have been granted under a separate
Nonstatutory Option, otherwise identical in its terms to those of the Incentive
Option.

(i) Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.

(j) Rights Pending Exercise. No person holding an Option shall be deemed for any
purpose to be a stockholder of the Company with respect to any of the shares of
Stock issuable pursuant to his Option, except to the extent that the Option
shall have been exercised with respect thereto and, in addition, a certificate
shall have been issued therefor and delivered to such holder or his agent.

 

5



--------------------------------------------------------------------------------

7.2. Restricted Stock.

(a) Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.

(b) Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:

The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions of the Kopin Corporation
2001 Equity Incentive Plan and an Award Agreement entered into by the registered
owner and Kopin Corporation. Copies of such Plan and Agreement are on file in
the offices of Kopin Corporation.

(c) Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.

(d) Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.

(e) Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except as
otherwise provided in the Plan or the applicable Award Agreement, at all times
prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of, an
Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock. The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred and, if the Committee so determines, reinvested
in additional Restricted Stock to the extent shares are available under
Section 4.

(f) Termination of Association with the Company. Unless the Committee shall
provide otherwise for any Award of Restricted Stock, upon termination of a
Participant’s employment or other association with the Company and its
Affiliates for any reason during the Restriction Period, including because of
the Participant’s employer ceasing to be an Affiliate during the Restriction
Period, all shares of Restricted Stock still subject to Risk of Forfeiture shall
be forfeited or otherwise subject to return to or repurchase by the Company on
the terms specified in the Award Agreement; provided, however, that military or
sick leave or other bona fide leave shall not be deemed a termination of
employment or other association, if it does not exceed the longer of ninety
(90) days or the period during which the absent Participant’s reemployment
rights, if any, are guaranteed by statute or by contract.

(g) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares shall
be delivered to the Participant promptly if not theretofore so delivered.

7.3. Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate. Stock Grants shall be made
without forfeiture conditions of any kind.

 

6



--------------------------------------------------------------------------------

7.4. Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan granted to a Participant who is, at the
time of grant or during the term of the Award, resident or primarily employed
outside of the United States in any manner deemed by the Committee to be
necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. An Award may be modified
under this Section 7.4 in a manner that is inconsistent with the express terms
of the Plan, so long as such modifications will not contravene any applicable
law or regulation.

 

  8. Adjustment Provisions

8.1. Adjustment for Corporate Actions. All of the share numbers set forth in the
Plan reflect the capital structure of the Company as of April 28, 2009 Subject
to Sections 8.2 and 8.3, if subsequent to that date the outstanding shares of
Common Stock (or any other securities covered by the Plan by reason of the prior
application of this Section) are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Common Stock or other securities, through merger, consolidation, sale
of all or substantially all the property of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other distribution with respect to such shares of Common Stock, or
other securities, an appropriate and proportionate adjustment will be made in
(i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Options (without change in the aggregate
purchase price as to which such Options remain exercisable), and (iv) the
repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.

8.2. Treatment in Acquisitions. Subject to any provisions of then outstanding
Awards granting greater rights to the holders thereof, in the event of an
Acquisition (a) any then outstanding Options shall Accelerate in full if not
assumed by the acquiring entity or replaced by comparable options to purchase
shares of the capital stock of the successor or acquiring entity or parent
thereof, and to the extent not assumed or replaced on the Acquisition shall then
(or after a reasonable period following the Acquisition, as determined by the
Committee) terminate to the extent not exercised and (b) any then Restricted
Stock shall Accelerate in full if the Company’s rights to reacquire such shares
of Restricted Stock on occurrence of the applicable Risk of Forfeiture with
respect to those shares are not assigned to the acquiring entity. As to any one
or more outstanding Options and shares of Restricted Stock which are not
otherwise Accelerated in full by reason of such Acquisition, the Committee may
also, either in advance of an Acquisition or at the time thereof and upon such
terms as it may deem appropriate, provide for the Acceleration of such
outstanding Options and Restricted Stock in the event that the employment of the
Participants should subsequently terminate following the Acquisition. Each
outstanding Option that is assumed in connection with an Acquisition, or is
otherwise to continue in effect subsequent to the Acquisition, will be
appropriately adjusted, immediately after the Acquisition, as to the number and
class of securities and the price at which it may be exercised in accordance
with Section 8.1.

8.3. Change in Control. Subject to any provisions of then outstanding Awards
granting greater rights to the holders thereof, in the event of a Change in
Control (including a Change of Control which is an Acquisition), any Restricted
Stock Award still then subject to a Risk of Forfeiture and any outstanding
Option not then exercisable in full shall vest under the terms of the Award. The
preceding shall apply as well to shares of Restricted Stock the repurchase
rights of which are held by an acquiring entity, and outstanding Options which
are assumed by an acquiring entity or replaced by comparable options to purchase
shares of the capital stock of a successor or acquiring entity or parent
thereof, pursuant to Section 8.2. The Committee shall have the discretion,
exercisable

 

7



--------------------------------------------------------------------------------

either in advance of a Change in Control or at the time thereof, to provide
(upon such terms as it may deem appropriate) for (i) the automatic Acceleration
of one or more outstanding Options (including Options that are assumed or
replaced pursuant to Section 8.2) that do not otherwise Accelerate by reason of
the Change in Control, and/or (ii) the subsequent termination of one or more of
the Company’s repurchase rights with respect to Restricted Stock Awards that do
not otherwise terminate at that time, in the event that the employment of the
respective grantees of such Awards should subsequently terminate following such
Change in Control.

8.4. Dissolution or Liquidation. Upon dissolution or liquidation of the Company,
other than as part of an Acquisition or similar transaction, each outstanding
Option shall terminate, but the Optionee (if at the time in the employ of or
otherwise associated with the Company or any of its Affiliates) shall have the
right, immediately prior to the dissolution or liquidation, to exercise the
Option to the extent exercisable on the date of dissolution or liquidation.

8.5. Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture and applicable repurchase prices
for Restricted Stock, which the Committee may deem necessary or appropriate so
as to ensure the rights of the Participants in their respective Awards are not
substantially diminished nor enlarged as a result of the adjustment and
corporate action other than as expressly contemplated in this Section 8. No
fraction of a share shall be purchasable or deliverable upon exercise, but in
the event any adjustment hereunder of the number of shares covered by an Award
shall cause such number to include a fraction of a share, such number of shares
shall be adjusted to the nearest smaller whole number of shares. No adjustment
of an Option exercise price per share pursuant to this Section 8 shall result in
an exercise price which is less than the par value of the Stock.

 

  9. Settlement of Awards

9.1. Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Common Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance and the
delivery of a certificate for such shares until (i) approval shall have been
obtained from such governmental agencies, other than the Securities and Exchange
Commission, as may be required under any applicable law, rule, or regulation and
(ii) in the case where such issuance would constitute a violation of a law
administered by or a regulation of the Securities and Exchange Commission, one
of the following conditions shall have been satisfied:

(a) the shares are at the time of the issue of such shares effectively
registered under the Act; or

(b) the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act of 1933, as amended or any
applicable State securities laws.

The Company shall make all reasonable efforts to bring about the occurrence of
said events.

9.2. Corporate Restrictions on Rights in Stock. Any Stock to be issued pursuant
to Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company. Whenever Stock is to be
issued pursuant to an Award, if the Committee so directs at or after grant, the
Company shall be under no obligation to issue such shares until such time, if
ever, as the recipient of the Award (and any person who exercises any Option, in
whole or in part), shall have become a party to and bound by the Stockholders’
Agreement, if any. In the event of any conflict between the provisions of this
Plan and the provisions of the Stockholders’ Agreement, the provisions of the
Stockholders’ Agreement shall control except as required to fulfill the
intention that this Plan constitute an incentive stock option plan within the
meaning of Section 422 of the Code, but insofar as possible the provisions of
the Plan and such Agreement shall be construed so as to give full force and
effect to all such provisions.

 

8



--------------------------------------------------------------------------------

9.3. Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.

9.4. Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense. The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of shares of Stock,
he or she will not sell, make any short sale of, loan, grant any option for the
purchase of, pledge or otherwise encumber, or otherwise dispose of, any shares
of Common Stock during the 180 day period commencing on the effective date of
the registration statement relating to the underwritten public offering of
securities. Without limiting the generality of the foregoing provisions of this
Section 9.4, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.

9.5. Placement of Legends; Stop Orders; etc. Each share of Common Stock to be
issued pursuant to Awards granted under the Plan may bear a reference to the
investment representation made in accordance with Section 9.3 in addition to any
other applicable restriction under the Plan, the terms of the Award and, if
applicable, under the Stockholders’ Agreement and to the fact that no
registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Common Stock. All certificates for
shares of Common Stock or other securities delivered under the Plan shall be
subject to such stock transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of any
stock exchange upon which the Common Stock is then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions.

9.6. Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
certificate or certificates for such shares. The obligations of the Company
under the Plan

 

9



--------------------------------------------------------------------------------

shall be conditional on satisfaction of all such withholding obligations and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to the recipient of an Award.

 

  10. Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Options granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Options and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.

 

  11. No Special Employment or Other Rights

Nothing contained in the Plan or in any Award Agreement shall confer upon any
recipient of an Award any right with respect to the continuation of his or her
employment or other association with the Company (or any Affiliate), or
interfere in any way with the right of the Company (or any Affiliate), subject
to the terms of any separate employment or consulting agreement or provision of
law or corporate charter, certificate or articles, or by-laws, to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other association with the Company and its Affiliates.

 

  12. Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

  13. Termination and Amendment of the Plan

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable. Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment. In any case, no termination or amendment of the Plan
may, without the consent of any recipient of an Award granted hereunder,
adversely affect the rights of the recipient under such Award.

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan, but no such amendment shall impair the rights of the
recipient of such Award without his or her consent. Notwithstanding the
foregoing, except in conjunction with a corporate transaction involving the
Company, including without limitation a transaction described in Section 8
hereof, the terms of outstanding Awards may not be amended to reduce the
exercise price of outstanding Options or cancel outstanding Options in exchange
for cash, other awards or Options with an exercise price that is less than the
exercise price of the original Option without stockholder approval.

 

  14. Notices and Other Communications

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of

 

10



--------------------------------------------------------------------------------

its Treasurer, or to such other address or telecopier number, as the case may
be, as the addressee may have designated by notice to the addressor. All such
notices, requests, demands and other communications shall be deemed to have been
received: (i) in the case of personal delivery, on the date of such delivery;
(ii) in the case of mailing, when received by the addressee; and (iii) in the
case of facsimile transmission, when confirmed by facsimile machine report.

 

  15. Governing Law

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the
Commonwealth of Massachusetts, without regard to the conflict of laws principles
thereof.

 

11